Citation Nr: 1736204	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to a disability evaluation in excess of 40 percent for Reiter's syndrome with degenerative joint disease of the lumbar spine, myositis (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1976, from January 1991 to June 1991, and from October 2002 to September 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in the Commonwealth of Puerto Rico. 

This case was remanded in May 2016 for further development.  Also, at that time, the Board remanded the issue of entitlement to service connection for major depressive disorder.  In January 2017, a rating decision granted service connection for unspecified depressive disorder.  As that is a full grant of the issue sought as to that matter, it is no longer before the Board. 


FINDINGS OF FACT

1.  The July 2008 Board decision that denied service connection for a cervical spine disorder is final.  

2.  Additional evidence received since the July 2008 Board decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  The Reiter's syndrome with degenerative joint disease of the lumbar spine, does not result in unfavorable ankylosis of the entire thoracolumbar spine; does not have associated neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy; and the Veteran has no diagnosis of IVDS or any incapacitating episodes. 


CONCLUSIONS OF LAW

1.  The July 2008 Board that denied service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2016).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating in excess of 40 percent for Reiter's syndrome with degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONs


I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The claim was remanded in July 2016 for SSA records and VA treatment records, both were obtained. Therefore, there was substantial compliance with remand directives.  

II. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his cervical spine disorder.   Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  Therefore, the February 2008 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100  (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Board denied the Veteran's claim of entitlement to service connection for a cervical spine disorder in a July 2008 decision because there was no evidence of a diagnosed disability in service or of a chronic disability related to military service or to his service-connected lower back condition. 

Additional evidence associated with the claims file since the final July 2008 Board decision includes new treatment records and diagnostic reports of the cervical spine.  While the evidence is new, the evidence is not material and none of the evidence contained in them that would go to support a finding that the Veteran's cervical spine disorder was caused by or was incurred in service or is related to or aggravated by his service connected lower back condition.  Under these circumstances, the Board must conclude that, as new and material evidence to reopen the claim for service connection for a cervical spine disorder has not been received, the requirements for reopening are not met, and the Board's February 2008 decision remains final.  As the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

III. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a  (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a , Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a  (2016).

Pursuant to DC 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Initially,  as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

As noted by the Board previously, the Veteran is service-connected for bilateral upper and lower extremity radiculopathy associated with his lumbar spine disability; however, he did not appeal the ratings assigned to those disabilities. Consequently, the Board will not evaluate those disabilities and will instead focus on whether there are other associated objective neurologic abnormalities. 

In August 2009, the Veteran had a VA examination and reported severe flare-ups every two to three weeks that lasted for one to two days. The Veteran reported using a cane for long distances. He reported no incapacitating episodes of IVDS. In terms of range of motion, the Veteran had forward flexion to 40 degrees and to 30 degrees after repetitive motion. There was no evidence of unfavorable ankylosis. 

In July 2015, the Veteran had a VA examination. He reported that his condition has continued to get worse and he has extreme stiffness and discomfort in his spine. The Veteran complained of both decreased range of motion and decreased strength in his lower extremities. He reported flare-ups after standing or walking and that he is unable to bend at the waist. He reported not being able to bend down or pick up anything from the floor. His forward flexion was to 20 degrees with pain noted with weight bearing. He was able to perform repetitive use testing with no additional loss of function or range of motion. The VA examiner found that fatigue significantly limits the Veteran's functional ability with repeated use over time. However, the examiner noted that to express functional limitation with repeated use is not possible since it should be documented during a flare-up. The Veteran had normal sensory examinations as well as negative straight leg raising tests. The Veteran reported severe intermittent radicular pain in both extremities. There was no evidence of ankylosis of the spine or IVDS. The VA examiner found that the Veteran is not able to do any work due to his back condition. The Board notes that there has been a finding of Individual Unemployability since May 11, 2015; therefore, no TDIU claim is inferred from the VA examiner's finding that requires RO adjudication. 

The Veteran has significant impairment from his lumbar spine disability; however, the evidence does not support a rating higher than 40 percent.  First and foremost, there is no evidence of unfavorable ankylosis that would trigger a 50 percent rating. Moreover, there is no evidence of IVDS that would require contemplating a rating under DC 5243. Also, the Veteran is currently rated for bilateral lower extremity radiculopathy and there is no evidence of any other nerve impairment not contemplated by those findings.  In addition, the Veteran has not been found to have any additional neurological impairment related to his service connected lumbar spine disability warranting a separate disability rating.  With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates. While each of the VA examiners reported pain on motion and after repetitions, there is no indication that pain, due to disability of the back, caused functional loss greater than that contemplated by the current 40 percent rating. 38 C.F.R. §§ 4.40 , 4.45; DeLuca. A separate evaluation for pain is not for assignment. Spurgeon.  Thus, the Board considered the Veteran's level of functional loss and difficulty bending over but finds that the 40 percent rating contemplates the highest rating before a finding of unfavorable ankylosis. The Board finds that the 40 percent rating is appropriate and considers all the Veteran's current symptoms. 

Accordingly, the Veteran's service-connected lumbar spine disability does not warrant a rating in excess of 40 percent under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for the Veteran's service-connected lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a cervical spine disorder is denied. 

The claim for entitlement to a disability evaluation in excess of 40 percent for Reiter's syndrome with degenerative joint disease of the lumbar spine, myositis (lumbar spine disability) is denied. 






______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


